EXHIBIT 10.3

CHANGE OF CONTROL

PROTECTION SUPPLEMENT TO

THE CODIFICATION OF CONTRACT OF EMPLOYMENT

                       Change of Control Protection Supplement to the
Codification of Contract of Employment (this "Supplement") made as of January 1,
2006, by and between OSG Ship Management (GR) Ltd., a company incorporated under
the laws of the Marshall Islands, having offices at 110 Vouliagmenis Ave and
Ζamanou Str. Glyfada, Athens, Greece (the "Employer"), and George Dienis (the
"Executive").

W I T N E S S E T H:

                       WHEREAS, the Employer is a wholly owned subsidiary of
Overseas Shipholding Group, Inc., a corporation incorporated under the laws of
Delaware (the "Parent", and collectively with any of the Parent's "parents",
"subsidiaries" or "affiliated companies" (as such terms are defined in article
42E of Law 2190/1920) including the Employer, the "Company");

                       WHEREAS, the Employer believes that the establishment and
maintenance of a sound and vital management of the Employer and its affiliates
is essential to the protection and enhancement of the interests of the Company
and its stockholders;

                       WHEREAS, the Employer and the Executive have entered into
the Codification of Contract of Employment dated January 20, 2005 (the "Contract
of Employment");

                       WHEREAS, the Employer recognizes that the possibility of
a Change of Control (as defined in Section 1(iii) hereof), with the attendant
uncertainties and risks, might result in the departure or distraction of the
Executive to the detriment of the Employer; and

                       WHEREAS, the Employer has determined that it is
appropriate to take steps to induce the Executive to remain with the Employer,
and to reinforce and encourage his continued attention and dedication, when
faced with the possibility of a Change of Control by supplementing the Contract
of Employment as set forth herein.

                       NOW, THEREFORE, in consideration of the premises and
mutual covenants herein contained, the parties hereto hereby agree as follows:

                       1.        Definitions. The foregoing terms shall have the
following meaning:

                                  (i)       "Anticipatory Termination" means a
termination without Cause or for Good Reason that occurs after a tender offer is
announced for the Parent or after material discussions have occurred with a
possible acquirer with regard to a Transaction (as defined in Section 1(iii)),
provided, that such offer or discussions have not terminated.

                                  (ii)      For the purposes of this Supplement
"Cause" shall mean: (A) the Executive's willful misconduct involving the Company
or its assets, business or employees or in the performance of his duties which
is materially injurious to the Company (in a manner which would affect the
Company economically or as to its reputation); (B) the filing of a criminal
complaint against the Executive and/or the Executive's indictment for, or
conviction of, or pleading guilty or nolo contendere to, a felony (provided that
for this purpose, a felony shall cover any action or inaction that is a felony
or crime under the laws of Greece (collectively, "Greek Criminal law") and any
action or inaction which takes place outside of Greece, if it would be a felony
under Greek Criminal Law); (C) the Executive's continued and substantial failure
to attempt in good faith to perform his duties with the Employer (other than
failure resulting from his incapacity due to physical or mental illness or
injury), which failure has continued for a period of at least ten (10) days
after written notice thereof from the Employer; (D) the Executive's breach of
any material provisions of any agreement with the Company, which breach, if
curable, is not cured within ten (10) days after written notice thereof from the
Employer; or (E) the Executive's failure to attempt in good faith to promptly
follow a written direction of the Board of Directors of the Employer (the
"Employer Board"), the Board of Directors of the Parent (the "Parent Board") or
a more senior officer, provided that the failure shall not be considered "Cause"
if the Executive, in good faith, believes that such direction, or implementation
thereof, is illegal and he promptly so notifies the Chairman of the Employer
Board or the Chairman of the Parent Board, as applicable, in writing. No act or
failure to act by the Executive shall be deemed to be "willful" if he believed
in good faith that such action or non-action was in or not opposed to the best
interests of the Company.

                                  (iii)     A "Change of Control" shall mean the
occurrence of any of the following events: (i) any person (for the purposes of
this Section 1(iii), as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended, in effect in the United States (the "Exchange Act") and
as used in Sections 13(d) and 14(d) thereof), excluding the Parent, any
subsidiary (for the purposes of this Section 1(iii), as defined in Section
424(f) of the Internal Revenue Code of 1986, as amended, in effect in the United
States) of the Parent, any employee benefit plan sponsored or maintained by the
Parent, or any subsidiary of the Parent (including any trustee of any such plan
acting in his capacity as trustee), becomes the beneficial owner (as defined in
Rule 13(d)-3 under the Exchange Act) of shares of the Parent having at least
thirty percent (30%) of the total number of votes that may be cast for the
election of directors of the Parent; provided, that no Change of Control will be
deemed to have occurred as a result of an increase in ownership percentage in
excess of thirty percent (30%) resulting solely from an acquisition of
securities by the Parent unless and until such person acquires additional shares
of the Parent; (ii) there is a merger or other business combination of the
Parent, sale of all or substantially all of the Parent's assets or combination
of the foregoing transactions or a liquidation of the Parent (a "Transaction"),
other than a Transaction involving only the Parent and one or more of its
subsidiaries, or a Transaction immediately following which the shareholders of
the Parent immediately prior to the Transaction continue to have a majority of
the voting power in the resulting entity in approximately the same proportion as
they had in the Parent immediately prior to the Transaction; or (iii) during any
period of two (2) consecutive years beginning on or after the date hereof, the
persons who were directors of the Parent immediately before the beginning of
such period (the "Incumbent Directors") shall cease (for any reason other than
death) to constitute at least a majority of the Parent Board or the board of
directors of any successor to the Parent, provided that, any director who was
not a director as of the date hereof shall be deemed to be an Incumbent Director
if such director was elected to the Parent Board by, or on the recommendation of
or with the approval of, at least two-thirds (2/3) of the directors who then
qualified as Incumbent Directors either actually or by prior operation of the
foregoing unless such election, recommendation or approval occurs as a result of
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act or any successor provision)
or other actual or threatened solicitation of proxies or contests by or on
behalf of a person other than a member of the Parent Board. Only one (1) Change
of Control may occur under this Supplement.

                                  (iv)      "Disability" shall mean the
Executive's failure to have performed his material duties and responsibilities
as a result of physical or mental illness or injury for more than one hundred
eighty (180) days during a three hundred sixty-five (365) day period.

                                  (v)       "Good Reason" shall mean a
termination by the Executive effected by a written notice given within ninety
(90) days after the occurrence of the Good Reason event. For purposes of this
Supplement, "Good Reason" shall mean the occurrence of any of the following
events without the Executive's express written consent which event is not cured
within ten (10) days after written notice thereof from the Executive to the
Employer: (A) any material diminution in the Executive's position, duties,
responsibilities, title or authority, or the assignment to the Executive of
duties and responsibilities materially inconsistent with his position, except in
connection with the Executive's termination for Cause or as a result of death,
or temporarily as a result of the Executive's incapacity or other absence for an
extended period; (B) a reduction in the Executive's annual base salary; (C) a
relocation of the Executive's principal business location to an area outside of
Greece; or (D) any breach of Section 11 of this Supplement.

                                  (vi)      A termination "without Cause" shall
mean a termination of the Executive's employment by the Employer other than for
a termination for Cause or due to Disability.

                       2.        Term. This Supplement shall commence on the
date hereof and shall expire on the earliest of (i) three (3) years from the
date hereof, subject to the right of the Employer Board and the Executive to
extend it, provided that, if a Change of Control takes place prior to three (3)
years from the date hereof, the duration of this Supplement under this subpart
(i) shall be until two (2) years after the Change of Control whether such two
(2) year period ends before or after the end of such three (3) year period; (ii)
the date of the death of the Executive or retirement or other termination of the
Executive's employment (voluntarily or involuntarily) with the Employer prior to
a Change of Control other than as a result of a termination by the Employer
without Cause or by the Executive for Good Reason that is an Anticipatory
Termination; or (iii) ninety (90) days after an Anticipatory Termination by the
Employer, without Cause or by the Executive with Good Reason if a Change of
Control does not occur on or prior to such date. Notwithstanding anything in
this Supplement to the contrary, if the Employer becomes obligated to make any
payment to the Executive pursuant to the terms hereof at or prior to the
expiration of this Supplement, then this Supplement shall remain in effect for
such and related purposes until all of the Employer's obligations hereunder are
fulfilled. Further, provided that a Change of Control has taken place prior to
the termination of this Supplement, the provisions of Sections 9 and 11 hereof
shall survive and remain in effect notwithstanding the termination of this
Supplement, the termination of the Executive's employment or any breach or
repudiation or alleged breach or repudiation by the Employer or the Executive of
this Supplement or any one or more of its terms.

                       3.        Termination Following Change of Control. If,
and only if, (i) a Change of Control occurs and the Executive's employment with
the Employer is terminated by the Employer without Cause or by the Executive for
Good Reason at any time within two (2) years after the Change of Control or (ii)
there was an Anticipatory Termination and the Change of Control has taken place
within ninety (90) days thereafter, the Executive shall be entitled to the
amounts provided in Section 4 upon such termination. In the event of an
Anticipatory Termination, if any equity grants which were granted prior to a
Change of Control would vest on a Change of Control after an Anticipatory
Termination, any such equity grants that otherwise would be forfeited (after
application of any other accelerated vesting provision) shall not be forfeited
pending a determination of whether or not a Change of Control occurs within
ninety (90) days thereafter (the "Determination Period"), but during the
Determination Period no unvested option shall vest or be exercisable, no other
unvested equity grant shall vest and no dividends shall be payable unless and
until the Change of Control takes place during the Determination Period. If a
Change of Control occurs during the Determination Period, and the option
exercise period would otherwise have expired, then the exercise period for any
equity grants which otherwise would have expired during the Determination Period
shall automatically be deemed to have been extended to the date which is thirty
(30) days following the first date after such Change of Control in which shares
of the Company could be traded by the Executive on the applicable market under
the Company's trading window policies.

                       4.        Compensation on Change of Control Termination.
If, pursuant to Section 3, the Executive is entitled to amounts and benefits
under this Section 4, the Executive shall receive the following payments and
benefits from the Employer:

                       (a) (i) subject to submission of appropriate
documentation, any incurred but unreimbursed business expenses for the period
prior to the Executive's termination payable in accordance with the Contract of
Employment; (ii) any base salary, bonus, vacation pay or other compensation
accrued or earned under law or in accordance with the Contract of Employment but
not yet paid; and (iii) any other amounts or vested benefits, if any, due under
the then applicable employee benefit (including without limitation any defined
pension plan or arrangement), equity or incentive plans of the Company then in
effect, applicable to the Executive as shall be determined and paid in
accordance with such plans; and

                       (b) subject to Section 7 hereof, in a lump sum (without
regard to any interest which may have accrued thereon) within ten (10) days
after the satisfaction of the requirements of Section 7 hereof (or, if such
termination occurred prior to a Change of Control, within ten (10) days after
the latter of the aforesaid date or the Change of Control), (i) one and one-half
(1.5) times the sum of (x) the Executive's annual base salary pursuant to the
Contract of Employment in effect immediately prior to his termination (or if
such termination is by the Executive pursuant to Section 1(v)(B), Executive's
annual base salary pursuant to the Contract of Employment in effect immediately
prior to such reduction of his annual base salary), plus (y) the Executive's
highest target annual incentive compensation in effect within one hundred eighty
(180) days prior to, or at any time after, the Change of Control; provided, that
if no target annual incentive compensation is in effect during such period, then
for the purpose of this Section 4(b)(i)(y), the Executive's target incentive
compensation shall be deemed to be 50% of the Executive's annual base salary
pursuant to the Contract of Employment in effect immediately prior to his
termination (or if such termination is by the Executive pursuant to Section
1(v)(B), Executive's annual base salary pursuant to the Contract of Employment
in effect immediately prior to such reduction of his annual base salary); (ii) a
lump sum amount equal to eighteen (18) months of additional employer
contributions under any defined contribution pension plan or arrangement of the
Company applicable to the Executive, measured from the date of termination of
employment and not contributed to the extent that the Executive would otherwise
be entitled to such contributions during such period if he had contributed at
the maximum permitted salary reduction level during such period; (iii) a pro
rata target bonus for the year in which Executive is terminated based on the
portion of the year the Executive was employed, provided that, if no target
annual incentive compensation is in effect during such period, then for the
purpose of this Section 4(b)(iii), the Executive's target incentive compensation
shall be deemed to be 50% of the Executive's annual base salary pursuant to the
Contract of Employment in effect immediately prior to his termination (or if
such termination is by the Executive pursuant to Section 1(v)(B), Executive's
annual base salary pursuant to the Contract of Employment in effect immediately
prior to such reduction of his annual base salary); and (iv) to the extent not
paid pursuant to Section 4(a) above, any earned but unpaid bonus for a
previously completed fiscal year of the Employer; provided that such bonus shall
be paid to the Executive in the year following the completed fiscal year of the
Employer when other executives of the Parent receive their bonuses.

                       5.        Notice of Termination. After a Change of
Control, any purported termination of the Executive's employment (other than by
reason of death) shall be communicated by written Notice of Termination from one
party hereto to the other party hereto in accordance with Section 14. For
purposes of this Supplement, a "Notice of Termination" shall mean a notice that
the employment is terminated which in case the termination is for Cause shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment. Further, a Notice of
Termination for Cause after a Change of Control is required to include a copy of
a resolution duly adopted by the affirmative vote of not less than two-thirds
(2/3) of the entire membership of the Employer Board at a meeting of the
Employer Board which was called and held for the purpose of considering such
termination and which the Executive had the right to attend and speak finding
that, in the good faith opinion of the Employer Board, the Executive has engaged
in conduct set forth in the definition of Cause herein, and specifying the
particulars thereof in detail.

                       6.        Date of Termination. "Date of termination,"
with respect to any purported termination of the Executive's employment after a
Change of Control, shall mean the date of the Notice of Termination; provided
that in the case of a termination by the Executive for Good Reason, the Notice
of Termination shall be contingent on the Employer's non-cure of any permitted
cure and not deemed effective until the end of any cure period and then only if
the event is not timely cured. In the event a Notice of Termination is given by
the Employer, the Executive may treat such notice as having a date of
termination at any date between the date of receipt of such notice and the date
of termination indicated in the Notice of Termination by the Employer, provided,
that the Executive must give the Employer written notice of the date of
termination if he deems it to have occurred prior to the date of termination
indicated in the Notice of Termination.

                       7.        Acceptance and Release. Any and all amounts
payable or additional rights provided pursuant to Section 4(b) above shall only
be payable if the Executive executes and delivers to the Employer an Acceptance
Form and Release in the form attached hereto as Exhibit A discharging all claims
of the Executive which may have occurred up to the date of termination (with
such changes therein as may be necessary to make it valid and encompassing under
applicable law) within the appropriate time described in the Acceptance Form and
Release presented by the Employer to the Executive. Notwithstanding anything
herein to the contrary, if the Executive materially breaches any of the
provisions of Section 9 of this Supplement, the Employer may cease all payments
due to the Executive thereafter under Section 4(b) above (other than as required
by law).

                       8.        No Duty to Mitigate/Set-off. The Employer
agrees that if the Executive's employment with the Employer is terminated
pursuant to this Supplement during the term of this Supplement, the Executive
shall not be required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Employer pursuant to this
Supplement. Further, the amount of any payment or benefit provided for in this
Supplement shall not be reduced by any compensation earned by the Executive or
benefit provided to the Executive as the result of employment by another
employer or otherwise. Except as otherwise provided herein and apart from any
disagreement between the Executive and the Employer concerning interpretation of
this Supplement or any term or provision hereof, the Employer's obligations to
make the payments provided for in this Supplement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the Employer may have against the Executive. The amounts due under
Section 4 are inclusive, and in lieu of, any amounts payable pursuant to the
Contact of Employment, any provisions under the laws of Greece ("Greek Law"),
under any other salary continuation or cash severance arrangement of the
Employer and to the extent paid or provided under any other such arrangement
shall be offset against the amount due hereunder.

                       9.        Confidentiality, Non-Competition,
Non-Solicitation and Cooperation.

                                   (a)     During the Executive's employment
with the Employer and thereafter, the Executive agrees not to, directly or
indirectly, for any reason whatsoever, communicate or disclose to any
unauthorized person, firm or corporation, or use for the Executive's own
account, without the prior written consent of the Parent Board or the Chief
Executive Officer of the Parent (the "CEO"), any proprietary processes, trade
secrets or other confidential data or information of the Company concerning the
businesses or affairs, accounts, products, services or customers of the Company,
it being understood, however, that the obligations of this Section 9(a) shall
not apply to the extent that the aforesaid matters (i) are disclosed in
circumstances in which the Executive is legally required to do so, provided that
the Executive gives the Parent prompt written notice of receipt of notice of any
legal proceedings so as the Parent has the opportunity to obtain a protective
order, or (ii) become known to and available for use by the public other than by
the Executive's wrongful act or omission.



                                   (b)     During the Executive's employment
with the Employer and thereafter, the Executive agrees to fully cooperate with
the Company or the Company's counsel in connection with any matter,
investigation, proceeding or litigation regarding any matter in which the
Executive was involved during the Executive's employment with the Employer or to
which the Executive has knowledge based on the Executive's employment with the
Employer.



                                   (c)     During the Executive's employment
with the Employer and, if the Executive is receiving the amounts and benefits
provided under Section 4, for the one (1) year period following the termination
of the Executive's employment with the Employer, the Executive agrees not to
participate, directly or indirectly, as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender,
consultant or in any capacity whatsoever (within Greece) in a business in
competition with any Material Business (as defined below) conducted by the
Company as of the date of the termination of the Executive's employment
("Competitor"), provided, however, that such participation will not include (i)
the mere ownership of not more than one percent (1%) of the total outstanding
stock of a publicly held company, (ii) engaging in any activity with, or for, a
non-competitive division, subsidiary or affiliate of any Competitor, or (iii)
any activity engaged in with the prior written approval of the Parent Board or
the CEO. A business shall be deemed to be a "Material Business" of the Company
if it generated more than 5% of the Company's revenues in the fiscal year ending
immediately prior to termination of the Executive's employment or is projected
to generate more than 5% of the Company's revenues in the fiscal year of
termination of the Executive's employment.



                                   (d)     During the Executive's employment
with the Employer and, if the Executive is receiving the amounts and benefits
provided under Section 4, for the one (1) year period following the termination
of the Executive's employment with the Employer, the Executive agrees that he
will not, directly or indirectly, individually or on behalf of any other person,
firm, corporation or other entity, solicit, induce, hire or retain any employee
of the Company (or any person who had been such an employee in the prior six (6)
months) to leave the employ of the Company or to accept employment or retention
as an independent contractor with, or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or take
any action to assist or aid any other person, firm, corporation or other entity
in identifying, soliciting, hiring or retaining any such employee; provided, the
Executive may serve as a reference after the Executive is no longer employed by
the Employer, but not with regard to any entity with which the Executive is
affiliated or from which the Executive is receiving compensation and this
provision shall not be violated by general advertising not specifically targeted
at employees of the Company.



                                   (e)     During the Executive's employment
with the Employer and, if the Executive is receiving the amounts and benefits
provided under Section 4, for the one (1) year period following the termination
of the Executive's employment with the Employer, the Executive will not solicit
or induce any customer of the Company to purchase goods or services offered by
the Company from another person, firm, corporation or other entity or assist or
aid any other persons or entity in identifying or soliciting any such customer.



                                   (f)     Because Employer's remedies at law
for a breach or threatened breach of any of the provisions of this Section would
be inadequate, the Executive acknowledges and agrees that, in the event of such
a breach or threatened breach, in addition to any remedies at law, Employer
shall be entitled to seek specific performance including provisional measures as
provided by Greek Law.



                                   (g)     The obligations contained in this
Section 9 shall survive the termination, separation, or expiration of the
Executive's employment with the Employer and shall be fully enforceable
thereafter.



                       10.       No Resignation.

                                    (a)     Notwithstanding Clause 12 of the
Contract of Employment, in consideration of this Supplement, the Executive
agrees that he will not resign from the Employer without Good Reason for at
least one hundred eighty (180) days from the date hereof, except the foregoing
shall not apply after a Change of Control.

                                    (b)     The Employer shall continue to cover
the Executive, or cause the Executive to be covered, under any director and
officer insurance maintained after the Change of Control for directors and
officers of the Employer (whether by the Employer or another entity) at the
highest level so maintained for any other past or active director or officer
with regard to any action or omission of the Executive while an officer or
director of the Employer. Such coverage shall continue for any period during
which the Executive may have any liability for the aforesaid actions or
omissions.

                                    (c)     Following a Change of Control, the
Employer shall, with regard to matters related to Executive's period of
employment with the Employer, indemnify the Executive to the fullest extent
permitted or authorized by the Employer's constitutional documents and decisions
of the Employer Board against any claims, suits, judgments, expenses (including
reasonable attorney fees), with advancement of legal fees and disbursements to
the fullest extent permitted by law, arising from, out of, or in connection with
the Executive's services as an officer or director of the Employer, as an
officer or director of any affiliate for which the Executive was required to
serve as such by the Employer or as a fiduciary of any benefit plan of the
Employer or any affiliate.

                       11.       Successors; Binding Agreement. In addition to
any obligations imposed by law upon any successor to the Employer, the Employer
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Employer to expressly assume and agree in writing to perform this
Supplement in the same manner and to the same extent that the Employer would be
required to perform it if no such succession had taken place. This Supplement
shall inure to the benefit of and be enforceable by the Executive's personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive shall die while any amount
would still be payable to the Executive hereunder if the Executive had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Supplement to the executors, personal
representatives or administrators of the Executive's estate. This Supplement is
personal to the Executive and neither this Supplement or any rights hereunder
may be assigned by the Executive.

                       12.       Miscellaneous. No provisions of this Supplement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Executive and such officer
as may be specifically designated by the Employer Board. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time. This Supplement constitutes the entire agreement between the parties
hereto pertaining to the subject matter hereof. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Supplement. All references to any law shall be deemed also to
refer to any successor provisions to such laws.

                       13.       Counterparts. This Supplement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

                       14.       Notices. Any notice or other communication
required or permitted hereunder shall be in writing and shall be delivered
personally, or sent by registered mail, postage prepaid. Any such notice shall
be deemed given when so delivered personally, or, if mailed, five days after the
date of deposit in the Hellenic mails, or as follows:

                                   (i)         If to the Employer, to:
                                                OSG Ship Management (GR) Ltd
                                                110 Vouliagmenis Ave and Zamanou
Street,
                                                166 74 Glyfada
                                                Athens, Greece
                                                Attention: President


                                                with a copy to the Parent at:

                                                Overseas Shipholding Group, Inc.
                                                666 Third Avenue
                                                New York, New York 10017
                                                Attention: President

                                   (ii)        If to the Parent, to the address
shown above
                                                with a copy to the Employer at
the address
                                                shown above.

                                   (iii)       If to the Executive, to his last
shown address
                                                on the books of the Employer.

                       Any party may by notice given in accordance with this
Section to the other parties, designate another address or person for receipt of
notices hereunder.

                       15.       Separability. If any provisions of this
Supplement shall be declared to be invalid or unenforceable, in whole or in
part, such invalidity or unenforceability shall not affect the remaining
provisions hereof which shall remain in full force and effect.

                       16.       Withholding. Any payments made or benefits
provided to the Executive under this Supplement shall be reduced by any
applicable withholding taxes or other amounts required to be withheld by law or
contract.

                       17.       Non-Exclusivity of Rights. Nothing in this
Supplement shall prevent or limit the Executive's continuing or future
participation in any benefit, bonus, incentive, equity or other plan or program
provided by the Employer and for which the Executive may qualify, nor shall
anything herein (except Sections 7, 9 and 18) limit or otherwise prejudice such
rights as the Executive may have under any other currently existing plan, the
Contract of Employment or the Severance Protection Supplement to the
Codification of Contract of Employment between the Employer and the Executive
effective as of January 1, 2006 or statutory entitlements, or Greek Law, or
European Union Directives; provided, that (i) to the extent such amounts are
paid under Section 4 hereof or otherwise, they shall not be due under any such
program, plan, agreement, or statute, and (ii) to the extent such amounts are
paid under any such program, plan, agreement, statute, or otherwise, they shall
not be due under Section 4 hereof. Amounts that are vested benefits or which the
Executive is otherwise entitled to receive under any plan or program of the
Company, at or subsequent to the date of termination shall be payable in
accordance with such plan or program, except as otherwise specifically provided
herein.

                       18.       No Additional Rights. The Executive
acknowledges that this Supplement is in addition to, and does not amend or
alter, the Contract of Employment which shall remain in full force and effect
and that any obligations undertaken by the Employer in the context of this
Supplement, including, without limitation, the obligation under Section 5
hereof, shall not in any way whatsoever be deemed as constituting a waiver on
the part of the Employer of any of its right under the Contract of Employment
including, without limitation, its right to terminate the Contract of Employment
without Cause pursuant to the provisions of Greek Law, subject to the payment
provisions hereof, if any, that are applicable, or a limitation or confinement
of such right; provided however that, in the event a Change of Control occurs,
then (i) Clause 10 of the Contract of Employment (with the exception of Clause
10.2 which remains in force), as then in force, shall be replaced by Section 9
hereof, (ii) upon a termination of the Executive's employment by the Employer
without Cause, Clause 11 of the Contract of Employment, as then in force, shall
be replaced by Sections 3,4,5 and 6 hereof, and (iii) Clause 12 of the Contract
of Employment, as then in force, shall be replaced by Section 10 hereof,
provided, that the first sentence of Clause 12 of the Contract of Employment
shall at all times remain in effect in connection with a resignation by the
Executive without Good Reason. For the avoidance of doubt it is clarified that
subject to the Contract of Employment and any other agreement between the
Executive and the Employer, the Employer reserves the right to terminate the
Executive's employment at any time with or without Cause and that, in case of
termination of the Executive's employment with Cause, Clause 11 of the Contract
of Employment shall apply. Upon expiration or by any other way whatsoever
termination of this Supplement, to the extent replaced pursuant to this Section
18, Clauses 10, 11 and 12 of the Contract of Employment, as then in force, shall
be restored ipso jure immediately and shall be binding upon the Executive and
the Employer. The Executive acknowledges that he is aware that he shall have no
claim against the Company hereunder or for deprivation of the right to receive
the amounts hereunder as a result of any termination that does not specifically
satisfy the requirements hereof or as a result of any other action taken by the
Company.

                       19.       Independent Representation. The Executive
acknowledges that he has been advised by the Employer to have this Supplement
reviewed by independent counsel and has been given the opportunity to do so.

                       20.       Governing Law. This Supplement shall be
construed, interpreted, and governed in accordance with the laws of the Hellenic
Republic.

IN WITNESS WHEREOF, the Employer has caused this Supplement to be duly executed
and the Executive has hereunto set his hand as of the date first set forth
above.

                                                         OSG SHIP MANAGEMENT
(GR) LTD.
                                                         By:       /s/Ian T.
Blackley                         
                                                         Name:  Ian T. Blackley
                                                         Title:Senior Vice
President and Director


                                                         EXECUTIVE
                                                         /s/George Dienis
                                    
                                                         George Dienis

 

 

 

 

 

 

 

 

 

EXHIBIT A

ACCEPTANCE FORM AND RELEASE

Release

             1.       I agree and acknowledge that the payments and other
benefits provided pursuant to the Change of Control Protection Supplement to the
Codification of Contract of Employment executed by and between myself and OSG
Ship Management (GR) Ltd ("OSG GR"), effective as of January 1, 2006 (the
"Supplement"): (i) are in full discharge of any and all liabilities and
obligations of OSG GR to me, monetarily or with respect to employee benefits or
otherwise, including but not limited to any and all obligations arising under
any alleged written or oral employment agreement, the Codification of Contract
of Employment dated January 20, 2005, executed by and between myself and OSG GR
(the "Contract of Employment"), policy, plan or procedure of Overseas
Shipholding Group, Inc. (the "Company") or OSG GR and/or any alleged
understanding or arrangement between me and the Company or OSG GR; and
(ii) exceed any payment, benefit, or other thing of value to which I might
otherwise be entitled under any policy, plan or procedure of the Company or OSG
GR and/or any agreement between me and the Company or OSG GR (including, without
limitation, the Contract of Employment).

             2.       In consideration for the payments and benefits to be
provided to me pursuant to the Supplement, I forever release and discharge OSG
GR from any and all claims. This includes claims that are not specified in this
Acceptance Form and Release (this "Release"), any claims relating to or arising
out of my employment, the terms and conditions of such employment, the Contract
of Employment, any salary claims including without limitation claims for any and
all benefits, allowances, bonuses, prims, etc, any claims relating or arising
out of the separation of such employment, and/or any of the events relating
directly or indirectly to or surrounding the separation of that employment,
including, but not limited to, breach of contract (express or implied), wrongful
discharge, detrimental reliance, defamation, emotional distress or compensatory
or punitive damages; and any claim for attorneys' fees, costs, disbursements
and/or the like. Notwithstanding anything herein to the contrary, the sole
matters to which this Release does not apply are (i) the rights of
indemnification and directors and officers liability insurance coverage to which
I was entitled immediately prior to my termination; and (ii) my rights under any
tax-qualified pension plan or claims for accrued vested benefits under any other
employee benefit plan, policy or arrangement maintained by the Company or OSG
GR.

             3.       I acknowledge that the termination of the Contract of
Employment is lawful, valid and binding upon me and I hereby waive all my rights
to contest its validity in the future for any reason whatsoever.

             4.       This Release applies to me and to anyone who succeeds to
my rights, such as my heirs, executors, administrators of my estate, trustees,
and assigns. This Release is for the benefit of (i) OSG GR, (ii) the Company,
(iii) any affiliated or related corporation or entity, (iv) any director,
officer, employee, or agent of the Company or OSG GR or of any such affiliated
or related corporation or entity, or (v) any person, corporation or entity who
or that succeeds to the rights of the Company or OSG GR or of any such person,
or affiliated or related corporation or entity.



                                                      


George Dienis



Date:                                             